Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 17-24, drawn to a contact-type staining patch, classified in G01N2001/002.
II. Claims 25-29, drawn to a method of manufacturing a contact-type staining patch, classified in G01N33/48.
III. Claims 30-31, drawn to a method of manufacturing a contact-type staining patch, classified in G01N1/28.
IV. Claims 32-33, drawn to a method of manufacturing a contact-type staining patch, classified in G01N21/62.

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as one that does not require boiling the mixture, (for example, invention III or IV).
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as one that does not require stirring .
Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as one that does not require heating the mixture and cooling the mixture, and absorbing the staining sample into the gel phase substance (e.g., invention II or III).
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions, the inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because Invention II requires boiling the mixture, whereas Invention III does not. Invention III requires the following which is not required by invention II: stirring and cooling the mixture wherein during the transition, the staining sample in a form of a solution is administered into the mixture.
Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions, the inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects since the inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because Invention II requires boiling the mixture, whereas invention IV does not. Invention IV requires the following which is not required by Invention II: heating the mixture and cooling the mixture, and absorbing the staining sample into the gel phase substance.

Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions, the inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because invention III requires the following which is not required by invention IV stirring and cooling the mixture wherein during the transition, the staining sample in a form of a solution is administered into the mixture. Invention IV requires the following which is not required by Invention III: heating the mixture and cooling the mixture, and absorbing the staining sample into the gel phase substance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641